Title: From Thomas Jefferson to John Wayles Eppes, 8 April 1801
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Monticello Apr. 8. 1801.

I arrived here on the 4th. inst. and found the family at Edgehill all well. we are now all together at this place, and only want the addition of your’s and my dear Maria’s company to be entirely happy. I shall leave it pointedly on the 25th. if not some days before. mr Overton is married & settled adjoining us. Nancy Jefferson is said to be about marrying Charles Lewis. this is our only small news. I am not able to tell you any thing of your affairs, the 3 days of my stay here having been Sunday, Court-day, and a day of rain. but I presume all are  well as I have heard nothing to the contrary.—I shall send off for the horses on Sunday the 12th. so the messenger will be with you on Monday or Tuesday. I wish you may have got the three. the two I count upon according to your & my last letters.—the public news you have in the papers: but there is one article not yet I believe published. the British government has promised us to suppress all their courts of admiralty in America; to establish two new ones in Jamaica & the Windward islands, to send out men of character as judges & give them independant salaries: and the orders were actually dispatched. this will relieve us from their spoliations to a certain degree. at any rate it shews a disposition to be friendly & just. my tenderest love to my dear Maria, in which her sister joins me. let us know when she expects to come up. accept yourself assurances of sincere & affectionate esteem.

Th: Jefferson

